 

Case 2:20-cv-01850-TLF Document 3 Filed 12/29/20 Page 1of1

AO 120 (Rev, 08/10)

 

TO: Mail Stop 8 REPORT ON THE
‘ Director of the U.S. Patent and Trademark Office FILING OR DETERMINATION OF AN
P.O. Box 1450 ACTION REGARDING A PATENT OR
Alexandria, VA 22313-1450 TRADEMARK

 

 

 

In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
filed in the U.S. District Court Western District of Washington on the following

L] Trademarks or [Mi Patents. ( [] the patent action involves 35 U.S.C. § 292.):

 

 

 

 

 

 

 

 

 

 

 

DOCKET NO. DATE FILED U.S. DISTRICT COURT
20-cv-1850-TLF 12/28/2020 Western District of Washington
PLAINTIFF DEFENDANT
Pearl IP Licensing LLC HTC America, Inc.
Seep 0. Decee eaten HOLDER OF PATENT OR TRADEMARK
| US 6,819,539 11/16/2004 Pearl IP Licensing LLC
2
3
4
5

 

 

 

 

 

In the above—entitled case, the following patent(s)/ trademark(s) have been included:

 

 

 

 

 

 

 

DATE INCLUDED INCLUDED BY
L] Amendment L] Answer L] Cross Bill L] Other Pleading
aa ee ae peter HOLDER OF PATENT OR TRADEMARK

l

2

3

4

5

 

 

 

 

 

In the above—entitled case, the following decision has been rendered or judgement issued:

 

DECISION/JUDGEMENT

 

 

CLERK (BY) DEPUTY CLERK DATE
William M. McCool Gauton 12/29/2020

 

 

 

 

 

Copy 1—Upon initiation of action, mail this copy to Director iil Siem termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
